 1                                                                    Hon. Richard A. Jones

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 6

 7         UNITED STATES OF AMERICA,                   CASE NO. CR10-103RAJ

 8                             Plaintiff,              ORDER
                  v.
 9
           SEBASTIAN LARRY LUBERS,
10
                               Defendant.
11

12         Before the Court are the following motions, which have been filed by Defendant

13   Sebastian Larry Lubers:

14         1. Motion Regarding 7-Month Reduction in Sentence Due to Violation of Plea

15            Agreement and Criminal History Category III (Dkt. #222);

16         2. Motion Requesting a Certificate of Appealability, or Granting Appeal in 9th

17            Circuit if Defendant’s Motion Pro Se (Dkt. #222) to Reduce Sentence Due to

18            Violation of Plea Agreement and Change of Criminal History Score is Denied

19            (Dkt. #224);

20         3. Motion for Reconsideration of Defendant’s Motion Requesting All Motions

21            and Hearings to be Sealed (Dkt. #225);

22


     ORDER - 1
 1          4. Motion for Reduction in Sentence Beyond the 7-Month Relief Requested

 2             (Dkt. #226);

 3          5. Motion Requesting a Hearing and To Be Able to Be Heard Orally

 4             (Dkt. #226-1);

 5          6. Unopposed Motion for Reduced Sentence for Violation of Plea Agreement

 6             and Criminal History Category Level III (Dkt. #230);

 7          7. Motion Requesting a Hearing Because Motions by Government Are Making

 8             Argument Confusing and Its Subject is Violation of Plea Agreement

 9             Unopposed Motion (Dkt. #232); and

10          8. Motion – Attorney Terrence Kellogg Unopposed Motion of Government’s

11             Violation of Plea Agreement, Placed Before the Court 3/31/2017 (Dkt. #233).

12          Mr. Lubers is represented by counsel, Terrence Kellogg. As such, Mr. Lubers

13   may not file further pro se motions unless he complies with the requirements of Local

14   Civil Rule 83.2(b)(5). See Local Rules W.D. Wash. LCrR 1(a) (adopting Local Rules

15   W.D. Wash. LCR 83.2(b) for criminal proceedings); Local Rules W.D. Wash. LCR

16   83.2(b)(5) (requiring a represented party that seeks to appear or act pro se to “request[]

17   by motion to proceed on his or her own behalf, certif[y] in the motion that he or she has

18   provided copies of the motion to his or her current counsel and to the opposing party, and

19   [receive from the court] an order of substitution by the court terminating the party’s

20   attorney”); see also United States v. Halbert, 640 F.2d 1000, 1009 (9th Cir. 1981) (“A

21   criminal defendant does not have an absolute right to both self-representation and the

22   assistance of counsel. . . . Whether to allow hybrid representation remains within the


     ORDER - 2
 1   sound discretion of the trial judge.”); United States v. Durden, 673 F. Supp. 308, 309

 2   (N.D. Ind. 1987) (citing Halbert, 640 F.2d at 1009) (exercising the discretion to decline

 3   to consider a represented criminal defendant’s pro se motion). The Court directs Mr.

 4   Lubers to contact his counsel to discuss the relief he requests.

 5          Because Mr. Lubers continues to improperly file motions pro se, the Court

 6   STRIKES the above motions from the docket.

 7          DATED this 28th day of May, 2019.

 8

 9                                                     A
10                                                     The Honorable Richard A. Jones
                                                       United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
